Dismissed and Memorandum Opinion filed December 1, 2005








Dismissed and Memorandum Opinion filed December 1,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01026-CV
____________
 
ALLIANCE CONSTRUCTION, INC., Appellant
 
V.
 
T.A.S. COMMERCIAL CONCRETE
CONSTRUCTION, INC., Appellee
 

 
On Appeal from the
334th District Court
 Harris County, Texas
Trial Court Cause
No.
05-19785
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 9, 2005.
On November 17, 2005, appellant filed a motion to dismiss the
appeal because the parties have reached an agreement
and appellant no longer desires to prosecute an appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.